DETAILED ACTION
This office action is in response to amendments to application 16/027,059, filed on 02/17/2021.
Claims 1-18 and 21-22 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 02/17/2021, have been entered.
Regarding rejections of claims 1-18 and 21-22 under 35 U.S.C. 103, the rejections are maintained based on the below responses to arguments and rejections.

Response to Arguments
	Applicant’s arguments, filed 02/17/2021, have been entered. 
	Applicant’s arguments are italicized.
	Examiner’s responses are bolded.

	In rejecting claim 1, the Office Action correctly acknowledges that Aucoin and Barazovsky fail to disclose or suggest "upon determining a discrepancy between the first plurality of waypoints and the second plurality of waypoints, generating an alert indicating possible data corruption or tampering in the second electronic navigational plan."
	Examiner respectfully notes that Revol is relied upon only to teach the generation of an alert based upon a determination of inconsistent navigation data, not the determination of a discrepancy between a first and second plurality of waypoints. Examiner notes that Aucoin teaches validating multiple separate sources of navigation data entirely on board an aircraft (see Aucoin P. [0003], [0009], and [0018]), and that the similarity of Revol to the field of endeavor to the present application is illustrated in P. [0064].

Assuming, for the sake of argument, that the validation module 22 may be construed as the claimed "onboard device," Revol fails to disclose or suggest "determining, by the onboard device of the vehicle, whether a discrepancy exists between the first plurality of waypoints included in the first electronic navigational plan data received from the data store of the vehicle and the second plurality of waypoints included in the second electronic navigational plan data received from the vehicle management system of the vehicle," as recited in amended claim 1. (Emphasis added).
In contrast, Revol explains that the validation module calculations deviations between first navigation information Xi (Ti) determined by a mobile carrier 2 and second navigation information X2 (Ti) determined and received from the ground system 16. (Emphasis added). Revol particularly emphasizes the importance of using navigation information calculated and transmitted by the ground system 16 as a reference point for validating navigation information determined by the mobile carrier 2. For example, Revol explains that "[a]dvantageously, the invention makes it possible to duplicate and augment the processing operations done on board a reference processing station, for example situated on the ground, and therefore to eliminate the constraints imposed on the onboard equipment" and "[i]n particular, one of the purposes of the invention is to allow the detection of hardware failures of the onboard radio navigation device, the processing done by the reference processing station being done redundantly and in a segregated manner, completely independently of the processing done on board." (Revol at paragraph [0019]-[0020]).
Examiner respectfully disagrees and firstly notes that comparing and validating information is a simple process that can be performed by almost any computer. Examiner relies upon Aucoin to teach this as outlined below. Examiner further notes that Revol in fact explicitly discloses performing validation on the mobile carrier (aka aircraft) in P. [0064]: “The geolocation device 12, on board the mobile carrier 2, includes … a module 22 for validating navigation information (PTS).” Examiner respectfully but strongly disagrees that it would be novel and non-obvious to one of ordinary skill in the art in light of both Aucoin (see various citations in the rejections below, particularly P. [0003], P. [0009], and P. [0018]) and Revol to validate the integrity of aircraft navigation data, whether or not embodied as flight plan waypoint data, on board an aircraft. Barazovsky is relied upon simply to teach that it is common and well known in the art that navigation data can be embodied as waypoints.

Further, at least due to the failure of disclose or suggest "determining, by the onboard device of the vehicle, whether a discrepancy exists between the first plurality of waypoints included in the first electronic navigational plan data received from the data store of the vehicle and the second plurality of waypoints included in the second electronic navigational plan data received from the vehicle management system of the vehicle," the combination of Aucoin, Barazovsky, and Revol also fails to disclose or suggest "in accordance with a determination, at the onboard device, that a discrepancy exists between the first plurality of waypoints and the second plurality of waypoints, generating, by the onboard device, an alert indicating possible data corruption or tampering in the second electronic navigational plan," as recited in claim 1.
Examiner respectfully disagrees that the combination of Aucoin, Barazovsky, and Revol fail to teach "determining, by the onboard device of the vehicle, whether a discrepancy exists between the first plurality of waypoints included in the first electronic navigational plan data received from the data store of the vehicle and the second plurality of waypoints included in the second electronic navigational plan data received from the vehicle management system of the vehicle," as outlined in the below rejections, and that the combination therefore does not fail to teach "in accordance with a determination, at the onboard device, that a discrepancy exists between the first plurality of waypoints and the second plurality of waypoints, generating, by the onboard device, an alert indicating possible data corruption or tampering in the second electronic navigational plan," as recited in claim 1.

	However, Aucoin fails to disclose or suggest the integrity monitor module 110 "receiving ..  first electronic navigational plan data, the first electronic navigational plan data from a data store of the vehicle" and "receiving . . .second electronic navigational plan data from a vehicle management system of the vehicle, via the [integrity monitor module 110] in communication with and monitoring the vehicle management system," as recited in claim 1.
	Examiner respectfully disagrees in light of Aucoin P. [0003]: “The system also includes an information module configured to determine an estimate of the quality and an estimate of the integrity of the source information, at a given time, based on the source information received from the one or more data sources and based on the situation data received from the situation module.” and P. [0018]: “In accordance with another embodiment of the invention, a method determines quality and integrity of source information to determine navigation information of one or more objects.  The method includes providing the source information from one or more data sources.  The method also includes providing situation data from a situation module.  The method also includes determining an estimate of the quality and an estimate of the integrity of the source information, at a given time, based on the situation data and the source information.”

Summary: Claims 1-18 and 21-22 are rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-11, 13-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aucoin et al. (US 20180238709), hereinafter Aucoin, in view of Barazovsky (US 10642284), hereinafter Barazovsky, and Revol et al. (US 20170322313), hereinafter Revol.

	Regarding claim 1, Aucoin teaches a method of detecting data corruption or tampering in vehicle data systems, comprising:
receiving, by an onboard device of a vehicle (see at least Aucoin Fig. 2, aircraft #101A including navigation system 100; P. [0045]: “As shown in FIGS. 2-4, the various components of the navigation system 100 may be located on one or more platforms in one or more locations.  For example, the situation module 130, information module 120, integrity monitor module 110, and/or navigation state estimator 115 may be coupled to the object”), first electronic navigational data from a data store of the vehicle (see at least Aucoin P. [0073]: “In various embodiments, one or more components of the navigation system 100 may include one or more processors, memory”; P. [0016]: “In some embodiments, the situation module receives the situation data from databases with stored situation data previously known, from communication links with updated situation data that changes over time, from the one or more data sources, and/or from detection systems that provide the situation data based on detected conditions.”; P. [0017]: “The situation data may include … position information”; P. [0050]: “Situation data may also include any of the navigation information described herein, e.g., velocity and attitude.”);
receiving by the onboard device of the vehicle, second electronic navigational data from a vehicle management system of the vehicle, via the onboard device in communication with and monitoring the vehicle management system (see at least Aucoin P. [0003]: “The system also includes an information module configured to determine an estimate of the quality and an estimate of the integrity of the source information, at a given time, based on the source information received from the one or more data sources and based on the situation data received from the situation module.”; P. [0018]: “In accordance with another embodiment of the invention, a method determines quality and integrity of source information to determine navigation information of one or more objects.  The method includes providing the source information from one or more data sources.  The method also includes providing situation data from a situation module.  The method also includes determining an estimate of the quality and an estimate of the integrity of the source information, at a given time, based on the situation data and the source information.”).
Aucoin further teaches determining, by the onboard device of the vehicle, whether a discrepancy exists between the first electronic navigational data received from the data store of the vehicle and the second electronic navigational data received from the vehicle management system of the vehicle (see at least Aucoin P. [0003]: “In accordance with one embodiment of the invention, a navigation system determines quality and integrity of source information to determine navigation information of one or more objects. … The system also includes an information module configured to determine an estimate of the quality and an estimate of the integrity of the source information, at a given time, based on the source information received from the one or more data sources and based on the situation data received from the situation module.”; P. [0009]: “The integrity monitor module may be further configured to compare the integrity of the source information from the one or more data sources and/or the quality of the source information from the one or more data sources, to the estimate of the integrity from the information module and/or the estimate of the quality from the information module, in order to determine the integrity and the quality of the source information.”).
Aucoin does not explicitly teach wherein the first electronic navigational data is embodied as a flight plan comprising a first plurality of waypoints, the second electronic navigational data is embodied as a flight plan comprising a second plurality of waypoints, or in accordance with a determination, at the onboard device, that a discrepancy exists between the first plurality of waypoints and the second plurality of          waypoints, generating, by the onboard device, an alert indicating possible data corruption or tampering in the second electronic navigational plan.
In the same field of endeavor, Barazovsky teaches wherein the first electronic navigational data is embodied as a flight plan comprising a first plurality of waypoints (see at least Barazovsky Col. 7, lines 13-20: “In some embodiments, the computer readable media 220 may store a flight plan module 222, a flight controller 224, the locating component 226, and a UAV communication module, which are described in turn. … The computer readable memory may also store data 230, such as a flight plan, signal source data, waypoints, predetermined landing sites, a weather forecast, and other data.”) and the second electronic navigational data is embodied as a flight plan comprising a second plurality of waypoints (see at least Barazovsky Col. 7, lines 28-35: “The flight plan module 222 may receive, maintain, update, and/or create a flight plan for use by the UAV, implemented by the flight controller 224 and navigation system.  The flight plan module 222 may receive inputs from the signal source analyzer 226 and may update the flight plan (or create a new one) accordingly, which may include different waypoints and/or other different navigational information.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of manifesting flight navigation data as a flight plan 
The combination of Aucoin and Barazovsky does not explicitly teach in accordance with a determination, at the onboard device, that a discrepancy exists between the first plurality of waypoints and the second plurality of          waypoints, generating, by the onboard device, an alert indicating possible data corruption or tampering in the second electronic navigational plan.
In the same field of endeavor, Revol teaches in accordance with a determination, at the onboard device, that a discrepancy exists between the first plurality of waypoints and the second plurality of          waypoints, generating, by the onboard device, an alert indicating possible data corruption or tampering in the second electronic navigational plan (see at least Fig. 1, #2 and #12; P. [0064]: “The geolocation device 12, on board the mobile carrier 2, includes … a module 22 for validating navigation information (PTS).”; Revol P. [0115]: “According to this embodiment, the validation module 22 calculates the deviations between the first navigation information X1(Ti) and the second navigation information X2(Ti) with better precision calculated on the ground, and determines inconsistency alerts when the deviation exceeds a predetermined threshold.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the navigation plan discrepancy determination of Aucoin with the discrepancy alert of Revol in order to allow for corrective actions to be taken such as abandoning the invalid flight procedure or switching to validated navigation estimates (Revol P. [0116-0119]).

	Regarding claim 2, Aucoin teaches the method of claim 1.
	Aucoin further teaches comprising:
(see at least Aucoin P. [0046] for exemplary list of more than three types of data source with multiple data link protocols; P. [0009]: “The integrity monitor module may be further configured to compare the integrity of the source information from the one or more data sources and/or the quality of the source information from the one or more data sources, to the estimate of the integrity from the information module and/or the estimate of the quality from the information module, in order to determine the integrity and the quality of the source information.” *Examiner notes that Aucoin teaches comparing data sources from at least five different data sources (see at least Aucoin Fig. 2) and it would be obvious to one of ordinary skill in the art to merely add one of several additional data sources disclosed by Aucoin, e.g. in Fig. 2, to further validate the integrity of the navigational data. These data sources, when embodied in the waypoint navigational plan data as taught by Barazovsky, would render obvious the first, second, and third pluralities of waypoints recited by the claim.) by communicating with a data link (see at least Aucoin P. [0016]: “In some embodiments, the situation module receives the situation data from … communication links with updated situation data that changes over time”), the data link communicating with an off-plane data source (see at least Aucoin Fig. 3, off-plane data sources #105, #180, #181, #190 *Examiner interprets Aircraft 101A as containing the exemplary vehicle management system of Aucoin in accordance with P. [0045].; P. [0048]: “In some embodiments, the situation module 130 establishes communication links with external systems that provides situation data 125 regarding an object's and/or data sources' environment in real-time.”; P. [0047]: “In some embodiments, data sources 105 may be located on a platform or distributed across multiple platforms.  Alternatively, or in addition, data sources 105 may be deployed in different parts of the environment, such as underground, underwater, terrestrially, in the atmosphere, and/or in space.”).

Regarding claim 3, Aucoin teaches the method of claim 2.
Aucoin further teaches wherein the data link communicating with the off-plane data source is a separate data link from a second data link associated with the vehicle management system (see at least Aucoin P. [0046]: “As described above, the navigation system 100 for one or more objects may include numerous data sources 105.  A data source 105 may be any sensor or source that provides source information used to determine an object's navigation information.  For example, the data sources 105 may be vision sensors, laser-based sensors, and GPS sensors.  Other examples include … RF-based sensors (e.g., utilizing radio frequency (RF) detectors, cellular detectors, WiFi detectors, Bluetooth.RTM.  detectors), electromagnetic-based sensors in other parts of the spectrum (e.g., microwave detectors, X-ray detectors, electrical field strength detectors, infrared, radar), barometers, magnetic sensors (e.g., utilizing a magnetic field sensor, a magnetometer, an induction coil, a magnetic resonator, magnetic compass), torque and acceleration sensors (e.g., gyroscopes, accelerometers) … celestial navigation sensors (e.g., star trackers), celestial objects, (e.g., stars, planets) and thermal sensors, among others.  An electronic support measures (ESM) system and/or a celestial object sighting system (COSS) may also be data sources 105.”).

	Regarding claim 4, Aucoin teaches the method of claim 3.
	Aucoin further teaches wherein the data link communicating with the off-plane data source uses a different communications technology than the second data link associated with the vehicle management system (see at least Aucoin P. [0046]: “As described above, the navigation system 100 for one or more objects may include numerous data sources 105.  A data source 105 may be any sensor or source that provides source information used to determine an object's navigation information.  For example, the data sources 105 may be vision sensors, laser-based sensors, and GPS sensors.  Other examples include … RF-based sensors (e.g., utilizing radio frequency (RF) detectors, cellular detectors, WiFi detectors, Bluetooth.RTM.  detectors), electromagnetic-based sensors in other parts of the spectrum (e.g., microwave detectors, X-ray detectors, electrical field strength detectors, infrared, radar), barometers, magnetic sensors (e.g., utilizing a magnetic field sensor, a magnetometer, an induction coil, a magnetic resonator, magnetic compass), torque and acceleration sensors (e.g., gyroscopes, accelerometers) … celestial navigation sensors (e.g., star trackers), celestial objects, (e.g., stars, planets) and thermal sensors, among others.  An electronic support measures (ESM) system and/or a celestial object sighting system (COSS) may also be data sources 105.”).

	Regarding claim 6, Aucoin teaches the method of claim 1.
	Aucoin further teaches comprising:
	providing the first plurality of waypoints and the second plurality of waypoints to a data link, the data link communicating with an off-plane data source (see at least Aucoin P. [0045]: “As shown in FIGS. 2-4, the various components of the navigation system 100 may be located on one or more platforms in one or more locations.  For example, the situation module 130, information module 120, integrity monitor module 110, and/or navigation state estimator 115 may be coupled to the object or may be remotely located from the object, e.g., on a moving platform, or at a stationary site (as shown in FIGS. 3 and 4).  In addition, the components may be distributed across multiple platforms, e.g., on moving platforms and/or stationary sites (as shown in FIG. 4).”), the off-plane data source determining whether a discrepancy exists between the first plurality of waypoints, the second plurality of waypoints, and a third plurality of waypoints (see at least Aucoin Fig. 4, Platform #190 with Integrity Monitor Module #110; P. [0071]: “FIG. 3 depicts another exemplary environment in which the navigation system 100 may operate.  In this example, the navigation system 100 is located entirely on a stationary platform 190, such as a base for a government agency. Thus, the stationary platform 190 houses the integrity monitor module 110, the information module 120, the situation module 130, and the navigation state estimator 115.  The aircraft 101a receives source information from data sources 105 such as satellites 105, stars 105, planets 105, and cellphone towers 105 and transmits the source information to the navigation system 100.” *Examiner notes that Aucoin teaches comparing data sources from at least five different data sources (see at least Aucoin Fig. 2) and it would be obvious to one of ordinary skill in the art to merely add one of several additional data sources disclosed by Aucoin, e.g. in Fig. 2, to further validate the integrity of the navigational data. These data sources, when embodied in the waypoint navigational plan data as taught by Barazovsky, would render obvious the first, second, and third pluralities of waypoints recited by the claim.).

Regarding claim 7, Aucoin teaches the method of claim 1.
Aucoin further teaches comprising:
redetermining whether a discrepancy exists between the first plurality of waypoints and the second plurality of waypoints at a predetermined time interval (see at least Aucoin P. [0016]: “In some embodiments, the situation module receives the situation data from … communication links with updated situation data that changes over time”; P. [0067]: “Whenever source information, z'i, is available from the integrity monitor module 110, the navigation state estimator 115 updates the navigation information or state estimate Xn based on whatever additional or new information may be available in the source information to form the best possible state estimate at that point in time.  The navigation state estimator 115 then propagates the navigation information or state estimate forward in time as needed by the navigation system 100 and in time increments called navigation epochs that may or may not be regular time intervals.”).

Regarding claim 8, Aucoin teaches a system of detecting data corruption or tampering in vehicle data systems (see at least Aucoin, Figs. 1-4), the system comprising:
(see at least Aucoin P. [0073]: “In various embodiments, one or more components of the navigation system 100 may include one or more memory … and one or more programs or applications executing on them to perform the steps described herein (also referred to herein as a "computing platform"). The computing platform may be a stand-alone navigation device (e.g., a hand-held navigation device, a body-mounted navigation device, a smart phone, a tablet, or the like), a navigation device embedded in a user vehicle (e.g., an automobile, a ship, an airplane, a train, a special-purpose vehicle, or the like), or a navigation device embedded in a partially or fully autonomous vehicle (e.g., drone, driverless automobile, robotic device, underwater robotic device, missile, satellite), by way of example.”); and
a processor configured to execute the instructions to perform a method (see at least Aucoin P. [0073]: “In various embodiments, one or more components of the navigation system 100 may include one or more processors, memory, an operating system, and one or more programs or applications executing on them to perform the steps described herein (also referred to herein as a "computing platform").”) including
receiving first electronic navigational data from a data store of a vehicle (see at least Aucoin P. [0046]: “As described above, the navigation system 100 for one or more objects may include numerous data sources 105.  A data source 105 may be any sensor or source that provides source information used to determine an object's navigation information.  For example, the data sources 105 may be vision sensors, laser-based sensors, and GPS sensors. Additional exemplary sensors include gravity-based sensors (e.g., utilizing a gravimeter), RF-based sensors (e.g., utilizing radio frequency (RF) detectors, cellular detectors, WiFi detectors, Bluetooth.RTM.  detectors), electromagnetic-based sensors in other parts of the spectrum (e.g., microwave detectors, X-ray detectors, electrical field strength detectors, infrared, radar), barometers, magnetic sensors (e.g., utilizing a magnetic field sensor, a magnetometer, an induction coil, a magnetic resonator, magnetic compass), torque and acceleration sensors (e.g., gyroscopes, accelerometers), force sensors (e.g., vibration sensors, pressure sensors, inertial sensors), light sensors (e.g., optical detectors, CMOS sensors, laser system detectors), acoustic sensors (e.g., sonar, ultrasound), celestial navigation sensors (e.g., star trackers), celestial objects, (e.g., stars, planets) and thermal sensors, among others.  An electronic support measures (ESM) system and/or a celestial object sighting system (COSS) may also be data sources 105.”; P. [0014]: “The navigation information may include geolocation”; P. [0016]: “In some embodiments, the situation module receives the situation data from databases with stored situation data previously known … from communication links with updated situation data that changes over time”; P. [0017]: “The situation data may include … position information”; P. [0050]: “Situation data may also include any of the navigation information described herein, e.g., velocity and attitude.”);
receiving second electronic navigational data from a vehicle management system of the vehicle (see at least Aucoin P. [0046] for exemplary list of multiple data sources; P. [0014]: “The navigation information may include geolocation”; P. [0016]: “In some embodiments, the situation module receives the situation data … from communication links with updated situation data that changes over time”; P. [0017]: “The situation data may include … position information”; P. [0050]: “Situation data may also include any of the navigation information described herein, e.g., velocity and attitude.”; P. [0068]: “As mentioned above, the navigation state estimator 115 may also transmit the navigation information back to the integrity monitor module 110, where it may be used to validate subsequent source information received from the data sources 105 and/or information module 120.”).
Aucoin further teaches determining, by the onboard device of the vehicle, whether a discrepancy exists between the first electronic navigational data received from the data store of the vehicle and the second electronic navigational data received from the vehicle management system of the vehicle (see at least Aucoin P. [0003]: “In accordance with one embodiment of the invention, a navigation system determines quality and integrity of source information to determine navigation information of one or more objects. … The system also includes an information module configured to determine an estimate of the quality and an estimate of the integrity of the source information, at a given time, based on the source information received from the one or more data sources and based on the situation data received from the situation module.”; P. [0009]: “The integrity monitor module may be further configured to compare the integrity of the source information from the one or more data sources and/or the quality of the source information from the one or more data sources, to the estimate of the integrity from the information module and/or the estimate of the quality from the information module, in order to determine the integrity and the quality of the source information.”).
Aucoin does not explicitly teach wherein the first electronic navigational data is embodied as a flight plan comprising a first plurality of waypoints, the second electronic navigational data is embodied as a flight plan comprising a second plurality of waypoints, or in accordance with a determination, at the onboard device, that a discrepancy exists between the first plurality of waypoints and the second plurality of          waypoints, generating, by the onboard device, an alert indicating possible data corruption or tampering in the second electronic navigational plan.
In the same field of endeavor, Barazovsky teaches wherein the first electronic navigational data is embodied as a flight plan comprising a first plurality of waypoints (see at least Barazovsky Col. 7, lines 13-20: “In some embodiments, the computer readable media 220 may store a flight plan module 222, a flight controller 224, the locating component 226, and a UAV communication module, which are described in turn. … The computer readable memory may also store data 230, such as a flight plan, signal source data, waypoints, predetermined landing sites, a weather forecast, and other data.”) and the second electronic navigational data is embodied as a flight plan comprising a second plurality of waypoints (see at least Barazovsky Col. 7, lines 28-35: “The flight plan module 222 may receive, maintain, update, and/or create a flight plan for use by the UAV, implemented by the flight controller 224 and navigation system.  The flight plan module 222 may receive inputs from the signal source analyzer 226 and may update the flight plan (or create a new one) accordingly, which may include different waypoints and/or other different navigational information.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of manifesting flight navigation data as a flight plan comprising a plurality of waypoints as taught by Barazovsky in the flight navigation data integrity verification of Aucoin with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
The combination of Aucoin and Barazovsky does not explicitly teach in accordance with a determination, at the onboard device, that a discrepancy exists between the first plurality of waypoints and the second plurality of          waypoints, generating, by the onboard device, an alert indicating possible data corruption or tampering in the second electronic navigational plan.
In the same field of endeavor, Revol teaches in accordance with a determination, at the onboard device, that a discrepancy exists between the first plurality of waypoints and the second plurality of          waypoints, generating, by the onboard device, an alert indicating possible data corruption or tampering in the second electronic navigational plan (see at least Fig. 1, #2 and #12; P. [0064]: “The geolocation device 12, on board the mobile carrier 2, includes … a module 22 for validating navigation information (PTS).”; Revol P. [0115]: “According to this embodiment, the validation module 22 calculates the deviations between the first navigation information X1(Ti) and the second navigation information X2(Ti) with better precision calculated on the ground, and determines inconsistency alerts when the deviation exceeds a predetermined threshold.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the navigation plan discrepancy determination of Aucoin with the (Revol P. [0116-0119]). 

Regarding claim 9, Aucoin teaches the system of claim 8.
Aucoin further teaches determining whether a discrepancy exists between the first plurality of waypoints, the second plurality of waypoints, and a third plurality of waypoints (see at least Aucoin P. [0046] for exemplary list of more than three types of data source with multiple data link protocols; P. [0009]: “The integrity monitor module may be further configured to compare the integrity of the source information from the one or more data sources and/or the quality of the source information from the one or more data sources, to the estimate of the integrity from the information module and/or the estimate of the quality from the information module, in order to determine the integrity and the quality of the source information.” *Examiner notes that Aucoin teaches comparing data sources from at least five different data sources (see at least Aucoin Fig. 2) and it would be obvious to one of ordinary skill in the art to merely add one of several additional data sources disclosed by Aucoin, e.g. in Fig. 2, to further validate the integrity of the navigational data. These data sources, when embodied in the waypoint navigational plan data as taught by Barazovsky, would render obvious the first, second, and third pluralities of waypoints recited by the claim.) by communicating with a data link (see at least Aucoin P. [0016]: “In some embodiments, the situation module receives the situation data from … communication links with updated situation data that changes over time”), the data link communicating with an off-plane data source (see at least Aucoin Fig. 3, off-plane data sources #105, #180, #181, #190 *Examiner interprets Aircraft 101A as containing the exemplary vehicle management system of Aucoin in accordance with P. [0045].; P. [0048]: “In some embodiments, the situation module 130 establishes communication links with external systems that provides situation data 125 regarding an object's and/or data sources' environment in real-time.”; P. [0047]: “In some embodiments, data sources 105 may be located on a platform or distributed across multiple platforms.  Alternatively, or in addition, data sources 105 may be deployed in different parts of the environment, such as underground, underwater, terrestrially, in the atmosphere, and/or in space.”).

Regarding claim 10, Aucoin teaches the system of claim 9.
Aucoin further teaches wherein the data link communicating with the off-plane data source is a separate data link from a second data link associated with the vehicle management system (see at least Aucoin P. [0046]: “As described above, the navigation system 100 for one or more objects may include numerous data sources 105.  A data source 105 may be any sensor or source that provides source information used to determine an object's navigation information.  For example, the data sources 105 may be vision sensors, laser-based sensors, and GPS sensors.  Other examples include … RF-based sensors (e.g., utilizing radio frequency (RF) detectors, cellular detectors, WiFi detectors, Bluetooth.RTM.  detectors), electromagnetic-based sensors in other parts of the spectrum (e.g., microwave detectors, X-ray detectors, electrical field strength detectors, infrared, radar), barometers, magnetic sensors (e.g., utilizing a magnetic field sensor, a magnetometer, an induction coil, a magnetic resonator, magnetic compass), torque and acceleration sensors (e.g., gyroscopes, accelerometers) … celestial navigation sensors (e.g., star trackers), celestial objects, (e.g., stars, planets) and thermal sensors, among others.  An electronic support measures (ESM) system and/or a celestial object sighting system (COSS) may also be data sources 105.”).

Regarding claim 11, Aucoin teaches the system of claim 10.
Aucoin further teaches wherein the data link communicating with the off-plane data source uses a different communications technology than the second data link associated with the vehicle management system (see at least Aucoin P. [0046]: “As described above, the navigation system 100 for one or more objects may include numerous data sources 105.  A data source 105 may be any sensor or source that provides source information used to determine an object's navigation information.  For example, the data sources 105 may be vision sensors, laser-based sensors, and GPS sensors.  Other examples include … RF-based sensors (e.g., utilizing radio frequency (RF) detectors, cellular detectors, WiFi detectors, Bluetooth.RTM.  detectors), electromagnetic-based sensors in other parts of the spectrum (e.g., microwave detectors, X-ray detectors, electrical field strength detectors, infrared, radar), barometers, magnetic sensors (e.g., utilizing a magnetic field sensor, a magnetometer, an induction coil, a magnetic resonator, magnetic compass), torque and acceleration sensors (e.g., gyroscopes, accelerometers) … celestial navigation sensors (e.g., star trackers), celestial objects, (e.g., stars, planets) and thermal sensors, among others.  An electronic support measures (ESM) system and/or a celestial object sighting system (COSS) may also be data sources 105.”). 

Regarding claim 13, Aucoin teaches the system of claim 8.
Aucoin further teaches wherein the processor is configured for providing the first plurality of waypoints and the second plurality of waypoints to a data link, the data link communicating with an off-plane data source (see at least Aucoin P. [0045]: “As shown in FIGS. 2-4, the various components of the navigation system 100 may be located on one or more platforms in one or more locations.  For example, the situation module 130, information module 120, integrity monitor module 110, and/or navigation state estimator 115 may be coupled to the object or may be remotely located from the object, e.g., on a moving platform, or at a stationary site (as shown in FIGS. 3 and 4).  In addition, the components may be distributed across multiple platforms, e.g., on moving platforms and/or stationary sites (as shown in FIG. 4).”), the off-plane data source determining whether a discrepancy exists between the first plurality of waypoints, the second plurality of waypoints, and a third plurality of waypoints (see at least Aucoin Fig. 4, Platform #190 with Integrity Monitor Module #110; P. [0071]: “FIG. 3 depicts another exemplary environment in which the navigation system 100 may operate.  In this example, the navigation system 100 is located entirely on a stationary platform 190, such as a base for a government agency. Thus, the stationary platform 190 houses the integrity monitor module 110, the information module 120, the situation module 130, and the navigation state estimator 115.  The aircraft 101a receives source information from data sources 105 such as satellites 105, stars 105, planets 105, and cellphone towers 105 and transmits the source information to the navigation system 100.” *Examiner notes that Aucoin teaches comparing data sources from at least five different data sources (see at least Aucoin Fig. 2) and it would be obvious to one of ordinary skill in the art to merely add one of several additional data sources disclosed by Aucoin, e.g. in Fig. 2, to further validate the integrity of the navigational data. These data sources, when embodied in the waypoint navigational plan data as taught by Barazovsky, would render obvious the first, second, and third pluralities of waypoints recited by the claim.).

Regarding claim 14, Aucoin teaches the system of claim 8.
Aucoin further teaches wherein the processor is configured for redetermining whether a discrepancy exists between the first plurality of waypoints and the second plurality of waypoints at a predetermined time interval (see at least Aucoin P. [0016]: “In some embodiments, the situation module receives the situation data from … communication links with updated situation data that changes over time”; P. [0067]: “Whenever source information, z'i, is available from the integrity monitor module 110, the navigation state estimator 115 updates the navigation information or state estimate Xn based on whatever additional or new information may be available in the source information to form the best possible state estimate at that point in time.  The navigation state estimator 115 then propagates the navigation information or state estimate forward in time as needed by the navigation system 100 and in time increments called navigation epochs that may or may not be regular time intervals.”).

Regarding claim 15, Aucoin teaches a non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform a method of detecting data corruption or tampering in vehicle data systems (see at least Aucoin P. [0073]: “In various embodiments, one or more components of the navigation system 100 may include one or more memory … and one or more programs or applications executing on them to perform the steps described herein (also referred to herein as a "computing platform").”), the method comprising:
receiving, by an onboard device of a vehicle (see at least Aucoin Fig. 2, aircraft #101A including navigation system 100; P. [0045]: “As shown in FIGS. 2-4, the various components of the navigation system 100 may be located on one or more platforms in one or more locations.  For example, the situation module 130, information module 120, integrity monitor module 110, and/or navigation state estimator 115 may be coupled to the object”), first electronic navigational data from a data store of the vehicle (see at least Aucoin P. [0073]: “In various embodiments, one or more components of the navigation system 100 may include one or more processors, memory”; P. [0016]: “In some embodiments, the situation module receives the situation data from databases with stored situation data previously known, from communication links with updated situation data that changes over time, from the one or more data sources, and/or from detection systems that provide the situation data based on detected conditions.”; P. [0017]: “The situation data may include … position information”; P. [0050]: “Situation data may also include any of the navigation information described herein, e.g., velocity and attitude.”); and
receiving by the onboard device of the vehicle, second electronic navigational data from a vehicle management system of the vehicle, via the onboard device in communication with and monitoring the vehicle management system (see at least Aucoin P. [0003]: “The system also includes an information module configured to determine an estimate of the quality and an estimate of the integrity of the source information, at a given time, based on the source information received from the one or more data sources and based on the situation data received from the situation module.”; P. [0018]: “In accordance with another embodiment of the invention, a method determines quality and integrity of source information to determine navigation information of one or more objects.  The method includes providing the source information from one or more data sources.  The method also includes providing situation data from a situation module.  The method also includes determining an estimate of the quality and an estimate of the integrity of the source information, at a given time, based on the situation data and the source information.”).
Aucoin further teaches determining, by the onboard device of the vehicle, whether a discrepancy exists between the first electronic navigational data received from the data store of the vehicle and the second electronic navigational data received from the vehicle management system of the vehicle (see at least Aucoin P. [0003]: “In accordance with one embodiment of the invention, a navigation system determines quality and integrity of source information to determine navigation information of one or more objects. … The system also includes an information module configured to determine an estimate of the quality and an estimate of the integrity of the source information, at a given time, based on the source information received from the one or more data sources and based on the situation data received from the situation module.”; P. [0009]: “The integrity monitor module may be further configured to compare the integrity of the source information from the one or more data sources and/or the quality of the source information from the one or more data sources, to the estimate of the integrity from the information module and/or the estimate of the quality from the information module, in order to determine the integrity and the quality of the source information.”).
in accordance with a determination, at the onboard device, that a discrepancy exists between the first plurality of waypoints and the second plurality of          waypoints, generating, by the onboard device, an alert indicating possible data corruption or tampering in the second electronic navigational plan.
In the same field of endeavor, Barazovsky teaches wherein the first electronic navigational data is embodied as a flight plan comprising a first plurality of waypoints (see at least Barazovsky Col. 7, lines 13-20: “In some embodiments, the computer readable media 220 may store a flight plan module 222, a flight controller 224, the locating component 226, and a UAV communication module, which are described in turn. … The computer readable memory may also store data 230, such as a flight plan, signal source data, waypoints, predetermined landing sites, a weather forecast, and other data.”) and the second electronic navigational data is embodied as a flight plan comprising a second plurality of waypoints (see at least Barazovsky Col. 7, lines 28-35: “The flight plan module 222 may receive, maintain, update, and/or create a flight plan for use by the UAV, implemented by the flight controller 224 and navigation system.  The flight plan module 222 may receive inputs from the signal source analyzer 226 and may update the flight plan (or create a new one) accordingly, which may include different waypoints and/or other different navigational information.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of manifesting flight navigation data as a flight plan comprising a plurality of waypoints as taught by Barazovsky in the flight navigation data integrity verification of Aucoin with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
in accordance with a determination, at the onboard device, that a discrepancy exists between the first plurality of waypoints and the second plurality of          waypoints, generating, by the onboard device, an alert indicating possible data corruption or tampering in the second electronic navigational plan.
In the same field of endeavor, Revol teaches in accordance with a determination, at the onboard device, that a discrepancy exists between the first plurality of waypoints and the second plurality of          waypoints, generating, by the onboard device, an alert indicating possible data corruption or tampering in the second electronic navigational plan (see at least Fig. 1, #2 and #12; P. [0064]: “The geolocation device 12, on board the mobile carrier 2, includes … a module 22 for validating navigation information (PTS).”; Revol P. [0115]: “According to this embodiment, the validation module 22 calculates the deviations between the first navigation information X1(Ti) and the second navigation information X2(Ti) with better precision calculated on the ground, and determines inconsistency alerts when the deviation exceeds a predetermined threshold.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the navigation plan discrepancy determination of Aucoin with the discrepancy alert of Revol in order to allow for corrective actions to be taken such as abandoning the invalid flight procedure or switching to validated navigation estimates (Revol P. [0116-0119]). 

Regarding claim 16, Aucoin teaches the computer-readable medium of claim 15.
Aucoin further teaches the method further comprising:
determining whether a discrepancy exists between the first plurality of waypoints, the second plurality of waypoints, and a third plurality of waypoints (see at least Aucoin P. [0046] for exemplary list of more than three types of data source with multiple data link protocols; P. [0009]: “The integrity monitor module may be further configured to compare the integrity of the source information from the one or more data sources and/or the quality of the source information from the one or more data sources, to the estimate of the integrity from the information module and/or the estimate of the quality from the information module, in order to determine the integrity and the quality of the source information.” *Examiner notes that Aucoin teaches comparing data sources from at least five different data sources (see at least Aucoin Fig. 2) and it would be obvious to one of ordinary skill in the art to merely add one of several additional data sources disclosed by Aucoin, e.g. in Fig. 2, to further validate the integrity of the navigational data. These data sources, when embodied in the waypoint navigational plan data as taught by Barazovsky, would render obvious the first, second, and third pluralities of waypoints recited by the claim.) by communicating with a data link (see at least Aucoin P. [0016]: “In some embodiments, the situation module receives the situation data from … communication links with updated situation data that changes over time”), the data link communicating with an off-plane data source (see at least Aucoin Fig. 3, off-plane data sources #105, #180, #181, #190 *Examiner interprets Aircraft 101A as containing the exemplary vehicle management system of Aucoin in accordance with P. [0045].; P. [0048]: “In some embodiments, the situation module 130 establishes communication links with external systems that provides situation data 125 regarding an object's and/or data sources' environment in real-time.”; P. [0047]: “In some embodiments, data sources 105 may be located on a platform or distributed across multiple platforms.  Alternatively, or in addition, data sources 105 may be deployed in different parts of the environment, such as underground, underwater, terrestrially, in the atmosphere, and/or in space.”).

Regarding claim 17, Aucoin teaches the computer-readable medium of claim 16.
Aucoin further teaches wherein the data link communicating with the off-plane data source is a separate data link from a second data link associated with the vehicle management system (see at least Aucoin P. [0046]: “As described above, the navigation system 100 for one or more objects may include numerous data sources 105.  A data source 105 may be any sensor or source that provides source information used to determine an object's navigation information.  For example, the data sources 105 may be vision sensors, laser-based sensors, and GPS sensors.  Other examples include … RF-based sensors (e.g., utilizing radio frequency (RF) detectors, cellular detectors, WiFi detectors, Bluetooth.RTM.  detectors), electromagnetic-based sensors in other parts of the spectrum (e.g., microwave detectors, X-ray detectors, electrical field strength detectors, infrared, radar), barometers, magnetic sensors (e.g., utilizing a magnetic field sensor, a magnetometer, an induction coil, a magnetic resonator, magnetic compass), torque and acceleration sensors (e.g., gyroscopes, accelerometers) … celestial navigation sensors (e.g., star trackers), celestial objects, (e.g., stars, planets) and thermal sensors, among others.  An electronic support measures (ESM) system and/or a celestial object sighting system (COSS) may also be data sources 105.”).

Regarding claim 18, Aucoin teaches the computer-readable medium of claim 17.
Aucoin further teaches wherein the data link communicating with the off-plane data source uses a different communications technology than the second data link associated with the vehicle management system (see at least Aucoin P. [0046]: “As described above, the navigation system 100 for one or more objects may include numerous data sources 105.  A data source 105 may be any sensor or source that provides source information used to determine an object's navigation information.  For example, the data sources 105 may be vision sensors, laser-based sensors, and GPS sensors.  Other examples include … RF-based sensors (e.g., utilizing radio frequency (RF) detectors, cellular detectors, WiFi detectors, Bluetooth.RTM.  detectors), electromagnetic-based sensors in other parts of the spectrum (e.g., microwave detectors, X-ray detectors, electrical field strength detectors, infrared, radar), barometers, magnetic sensors (e.g., utilizing a magnetic field sensor, a magnetometer, an induction coil, a magnetic resonator, magnetic compass), torque and acceleration sensors (e.g., gyroscopes, accelerometers) … celestial navigation sensors (e.g., star trackers), celestial objects, (e.g., stars, planets) and thermal sensors, among others.  An electronic support measures (ESM) system and/or a celestial object sighting system (COSS) may also be data sources 105.”).

	Regarding claim 21, Aucoin teaches the method of claim 1.
	While Aucoin does not explicitly recite wherein the onboard device comprises an Enhanced Ground Proximity Warning System, Examiner notes that Enhanced Ground Proximity Warning Systems are common and well known in the art, and Applicant further admits this in the specification (Applicant’s Specification P. [027]: “Because EGPWS 200 may be mandated to be installed on most commercial aircraft, techniques described herein may be broadly applicable in the commercial sector.” *Examiner notes that a device or object that is mandated to be installed on a commercial aircraft would be inherently common and well known in the art.).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known device of an Enhanced Ground Proximity Warning System as is known in the art in the navigation data and integrity validation device which includes position, velocity, altitude, and terrain information to execute the data corruption method of Aucoin with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 22, Aucoin teaches the method of claim 21.
	While Aucoin does not explicitly recite wherein the first flight navigation plan data is determined and stored by the Enhanced Ground Proximity Warning System, Examiner notes that Enhanced Ground Proximity Warning Systems are common and well known in the art, and Applicant further admits this in the specification (Applicant’s Specification P. [027]: “Because EGPWS 200 may be mandated to be installed on most commercial aircraft, techniques described herein may be broadly applicable in the commercial sector.” *Examiner notes that a device or object that is mandated to be installed on a commercial aircraft would be inherently common and well known in the art.).
	Further, Aucoin teaches wherein the navigation system used in the method for validating position integrity includes information about position, velocity, altitude, and terrain (see at least Aucoin P. [0014]: “The navigation information may include geolocation, velocity, altitude”; P. [0050]: “Various types of situation data may include environment conditions (e.g., reports about inclement weather in a territory that the object or data source is expected to pass through), position information … terrain”; P. [0053]: “The information module 120 describes the integrity and the quality of the source information from the data source(s) 105 based on a dynamic, statistical representation of the situation data 125 in combination with the quality and integrity information supplied by the data source(s) 105 for the current time. … For example, the information module 120 maintains statistics on data source 105 integrity and/or quality that are dependent on navigation state (e.g., position, altitude, velocity, time) and also on other factors, such as … environment of deployment (e.g., weather, surrounding terrain”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the known technique of determining and storing flight plan data using the known device of an Enhanced Ground Proximity Warning System as is known in the art in the navigation data and integrity validation device which includes position, velocity, altitude, and terrain information to execute the data corruption method of Aucoin with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aucoin et al. (US 20180238709), hereinafter Aucoin, in view of Barazovsky (US 10642284), hereinafter Barazovsky, Revol et al. (US 20170322313), hereinafter Revol, and Carmack et al. (US 9847033).

Regarding claim 5, Aucoin teaches the method of claim 4.
	The combination of Aucoin, Barazovsky, and Revol does not explicitly teach wherein the data link communicating with the off-plane data source utilizes a first virtual private network, and wherein the first virtual private network is different from a second virtual private network associated with the  second data link, the second data link being associated with the vehicle management system.
	In the same field of endeavor (see at least Carmack Col. 9, lines 1-8: “Based on the network of trust, the different components may exchange data about detected GPS spoofing.  For example, information about spoofing may be transmitted from the UAV 210 to the second UAV 212, or vice versa, over the peer-to-peer communication 214.  The information may also be transmitted from the UAV 210 (or the second UAV 212) to the central station 220, or vice versa, over the air-to-ground communication 216.”), Carmack et al. teaches wherein the data link communicating with the off-plane data source utilizes a first virtual private network (see at least Carmack Col. 9, lines 9-21: “Further, and as illustrated in FIG. 2, a second central station 222 may exist.  In an example, the UAV 210 and the central station 220 may be associated with (e.g., managed, controlled, or operated by) a same service provider.  In comparison, the second UAV 212 and the second central station 222 may be associated with a different service provider.  In other words, information about spoofing may be exchanged between different service providers.  A network 230 may exist between the two central stations to facilitate the information exchange. This network 230 may be public (e.g., may use the Internet) or private (e.g., may use an intranet or a virtual private network (VPN) over a network).”), and
first virtual private network is different from a second virtual private network associated with the second data link, the second data link being associated with the vehicle management system (see at least Carmack Col. 26, lines 45-54: “Most embodiments utilize at least one network that would be familiar to those skilled in the art for supporting communications using any of a variety of commercially-available protocols, such as … a virtual private network” *Examiner notes that applying a virtual private network as taught by Carmack to each of the data links of Aucoin would require mere duplication of essential working parts of a device, which has been held to involve only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use the commercially-available protocol of a virtual private network in the navigation data validation method of Aucoin in order to prevent the tampering with flight data received from a ground source (Carmack Col. 2, lines 56-67).

Regarding claim 12, Aucoin teaches the system of claim 11.
	The combination of Aucoin, Barazovsky, and Revol does not explicitly teach wherein the data link communicating with the off-plane data source utilizes a first virtual private network, and wherein the first virtual private network is different from a second virtual private network associated with the  second data link, the second data link being associated with the vehicle management system.
In the same field of endeavor (see at least Carmack Col. 9, lines 1-8: “Based on the network of trust, the different components may exchange data about detected GPS spoofing.  For example, information about spoofing may be transmitted from the UAV 210 to the second UAV 212, or vice versa, over the peer-to-peer communication 214.  The information may also be transmitted from the UAV 210 (or the second UAV 212) to the central station 220, or vice versa, over the air-to-ground communication 216.”), Carmack et al. teaches wherein the data link communicating with the off-plane first virtual private network (see at least Carmack Col. 9, lines 9-21: “Further, and as illustrated in FIG. 2, a second central station 222 may exist.  In an example, the UAV 210 and the central station 220 may be associated with (e.g., managed, controlled, or operated by) a same service provider.  In comparison, the second UAV 212 and the second central station 222 may be associated with a different service provider.  In other words, information about spoofing may be exchanged between different service providers.  A network 230 may exist between the two central stations to facilitate the information exchange.  This network 230 may be public (e.g., may use the Internet) or private (e.g., may use an intranet or a virtual private network (VPN) over a network).”), and
wherein the first virtual private network is different from the second virtual private network associated with a second data link, the second data link being associated with the vehicle management system (see at least Carmack Col. 26, lines 45-54: “Most embodiments utilize at least one network that would be familiar to those skilled in the art for supporting communications using any of a variety of commercially-available protocols, such as … a virtual private network” *Examiner notes that applying a virtual private network as taught by Carmack to each of the data links of Aucoin would require mere duplication of essential working parts of a device, which has been held to involve only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use the commercially-available protocol of a virtual private network in the navigation data validation method of Aucoin in order to prevent the tampering with flight data received from a ground source (Carmack Col. 2, lines 56-67).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662